        Case 1:19-cv-01753-JPW Document 201 Filed 07/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ASSOCIATES IN MEDICAL        :                  Civil No. 1:19-CV-01753
TOXICOLOGY, P.C., and        :
PHILIP W. MOORE,             :
                             :
         Plaintiffs,         :
                             :
         v.                  :
                             :
EMOGENE RENEA SNYDER, and    :
MIGLIORE TREATMENT SERVICES, :
LLC,                         :
                             :
         Defendants.         :                  Judge Jennifer P. Wilson

                                      ORDER

       AND NOW, on this 27th day of July, 2021, upon consideration of the

motion to withdraw as counsel of record without substitution, Doc. 199, IT IS

ORDERED THAT the motion is GRANTED. The clerk of court shall withdraw

the appearance of Kathleen Misturak-Gingrich, Esquire and the Law Offices of

Peter J. Russo, P.C. as counsel for the Plaintiffs, Associates in Medical

Toxicology, P.C., and Philip W. Moore, DO, and shall retain litigation counsel,

Dennis Boyle, Esquire and Blerina Jasari, Esquire, as counsel of record for the

Plaintiffs.



                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
